DETAILED ACTION
Response to Election
Applicant’s election without traverse of Species I in the reply filed on February 4th, 2022 is acknowledged. In virtue of this communication, claims 1-5, 9-17, and 20 are currently presented in the instant application and claims 6-8, 18, and 19 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 and 4 are objected to because of the following informalities: claim 3 should depend from claim 2 to provide the proper antecedent basis for the limitation “the hydrogen radicals.” Claim 4 is also objected to as it depends from claim 3. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0311089 A1; hereinafter Kim).

With respect to claim 1, Kim teaches a method in at least Figs. 1-3B for conducting a thermal treatment process on a workpiece (patterned substrate) in a processing apparatus 1001, the processing apparatus 1001 comprising a plasma chamber 1020 and a processing chamber 1070, wherein the plasma chamber 1020 and the processing chamber 1070 are separated by a plurality of separation grids 1053, the separation grids 1053 operable to filter ions generated in the plasma chamber 1020, and the processing chamber 1070 having a workpiece support (pedestal) operable to support a workpiece (patterned substrate) (see Figs. 1-3B and paragraphs 27, 37, 42-44, 52), the method comprising: 
placing the workpiece (patterned substrate) on the workpiece support (pedestal) in the processing chamber 1070 (see Figs. 1-3A and paragraphs 27, 46, 52); 
heating a layer on the workpiece (patterned substrate) at a temperature of about 500°C or less (see Fig. 3A and paragraphs 35, 55); and 
exposing the workpiece (patterned substrate) to radicals in the processing chamber 1070, the radicals being generated in the plasma chamber 1020 (see Figs. 1-3A and paragraphs 24, 33, 36, 37, 45, 56).

With respect to claim 2, Kim teaches the method of claim 1, wherein the radicals comprise hydrogen radicals generated in the plasma chamber 1020 (see paragraphs 33, 36, 37, 45, 56).

With respect to claim 9, Kim teaches the method of claim 1, wherein the thermal treatment process cleans surface of the layer on the workpiece (see Figs. 1-3A and paragraphs 16, 19, 29; selectively etches (cleans) tungsten oxide from tungsten) .

With respect to claim 10, Kim teaches the method of claim 1, wherein the layer on the workpiece is a metal layer, and comprises cobalt, copper, tungsten, tantalum, or ruthenium (see Figs. 1-3A, Abstract and paragraphs 16, 19, 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0311089 A1; hereinafter Kim).

With respect to claim 3, Kim discloses the method of claim 2, wherein the hydrogen radicals are generated by inducing a plasma in a process gas mixture using an inductively coupled plasma source (see Figs. 1-3A and paragraphs 33, 42, 45, 57).
Kim does not explicitly disclose the process gas mixture comprising from about 10% to about 100% by volume of a hydrogen containing gas.
However, Kim discloses that the “showerhead 1053 [which corresponds to the claimed separation grids] may distribute (via through-holes 1056) process gases which contain fluorine, hydrogen and/or plasma effluents of such process gases upon excitation by a plasma in chamber plasma region 1020” (see paragraph 45). Additionally, Kim discloses “the invention may involve maintenance of an atomic flow ratio of hydrogen (H) to fluorine (F) in order achieve high etch selectivity of tungsten oxide. In this case, the H:F ratio may be 1:0 since no fluorine flow is necessary to achieve a tungsten oxide selective etch” (see paragraphs 29).
As such, Kim discloses the general conditions of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process gas mixture of Kim would comprise from about 10% to about 100% by volume of a hydrogen containing gas since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (see MPEP 2144.05 I).

With respect to claim 4, Kim discloses the method of claim 3, wherein the process gas mixture comprising helium, nitrogen, argon or oxygen (see paragraphs 29, 42, 45).

With respect to claim 20, Kim discloses a method in at least Figs. 1-3B for conducting a thermal treatment process on a workpiece (patterned substrate) in a processing apparatus 1001, the processing apparatus 1001 comprising a plasma chamber 1020 and a processing chamber 1070, wherein the plasma chamber 1020 and the processing chamber 1070 are separated by a plurality of separation grids 1053, the separation grids 1053 operable to filter ions generated in the plasma chamber 1020, and the processing chamber 1070 having a workpiece support (pedestal) operable to support a workpiece (patterned substrate) (see Figs. 1-3B and paragraphs 27, 37, 42-44, 52), the method comprising: 
placing the workpiece (patterned substrate) on the workpiece support (pedestal) in the processing chamber 1070 (see Figs. 1-3A and paragraphs 27, 46, 52); 
heating a metal layer (tungsten) on the workpiece (patterned substrate) at a temperature of about 500°C or less, wherein the metal layer (tungsten) comprises cobalt, copper, tungsten, tantalum, or ruthenium (see Figs. 1-3A, Abstract, and paragraphs 16, 19, 29, 35, 55); 
exposing the workpiece (patterned substrate) to hydrogen radicals in the processing chamber 1070, and the hydrogen radicals being generated in the plasma chamber 1020, wherein the hydrogen radicals are generated by inducing a plasma in a process gas mixture using an inductively coupled plasma source (see Figs. 1-3A and paragraphs 24, 33, 36, 37, 42, 45, 56, 57). 
Kim does not explicitly disclose the process gas mixture comprising from about 10% to about 100% by volume of a hydrogen containing gas.
However, Kim discloses that the “showerhead 1053 [which corresponds to the claimed separation grids] may distribute (via through-holes 1056) process gases which contain fluorine, hydrogen and/or plasma effluents of such process gases upon excitation by a plasma in chamber plasma region 1020” (see paragraph 45). Additionally, Kim discloses “the invention may involve maintenance of an atomic flow ratio of hydrogen (H) to fluorine (F) in order achieve high etch selectivity of tungsten oxide. In this case, the H:F ratio may be 1:0 since no fluorine flow is necessary to achieve a tungsten oxide selective etch” (see paragraphs 29).
As such, Kim discloses the general conditions of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process gas mixture of Kim would comprise from about 10% to about 100% by volume of a hydrogen containing gas since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (see MPEP 2144.05 I).

Claims 5 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0311089 A1; hereinafter Kim) in view of Sim et al. (US 2016/0079395 A1; hereinafter Sim).

With respect to claim 5, Kim discloses the method of claim 1, wherein the workpiece comprises silicon or silicon germanium (see paragraphs 29, 70; patterned substrate is predominantly Si).
Kim does not explicitly disclose wherein hydrogen diffuses through the layer on the workpiece to the silicon and silicon germanium in the workpiece.
Sim discloses a method in at least Figs. 1-6 wherein hydrogen diffuses through a layer 14 on a workpiece 10 to the silicon and silicon germanium in the workpiece (see Figs. 1-6 and paragraphs 52, 53, 59, 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Kim would comprise hydrogen diffusing through the layer on the workpiece to the silicon and silicon germanium in the workpiece as taught by Sim because such hydrogen diffusion is a well-known result of a hydrogen plasma treatment and allows defects to be passivated or removed (see Sim: paragraph 59; also see MPEP 2144 I).

With respect to claims 11-17, Kim discloses the method of claim 10, wherein the metal layer (tungsten) is deposited on a patterned structure of the workpiece (patterned substrate) (see Figs. 1-3A, Abstract, and paragraphs 16, 19, 29).
Kim does not explicitly disclose wherein the thermal treatment process: reduces a resistance capacity of the metal layer; removes one or more impurities from the metal layer; modifies grain of the metal layer; modifies morphology of the metal layer; reduces at least a portion of oxygen concentration on surface of the metal layer; reduces at least a portion of nitrogen concentration on surface of the metal layer; and reduces at least a portion of fluorine concentration on surface of the metal layer, as called for in claims 11-17, respectively. Kim does disclose a similar plasma treatment process to that of the claimed invention (see at least rejection of claims 1 and 10 above).
Sim discloses a method in at least Figs. 1-6 wherein a thermal treatment process: reduces a resistance capacity of the metal layer, removes one or more impurities from the metal layer; modifies grain of the metal layer; modifies morphology of the metal layer; reduces at least a portion of oxygen concentration on surface of the metal layer; reduces at least a portion of nitrogen concentration on surface of the metal layer; and reduces at least a portion of fluorine concentration on surface of the metal layer (see Figs. 1-6 and paragraphs 59, 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thermal treatment process of Kim would: reduce a resistance capacity of the metal layer; remove one or more impurities from the metal layer; modify grain of the metal layer; modifies morphology of the metal layer; reduce at least a portion of oxygen concentration on surface of the metal layer; reduce at least a portion of nitrogen concentration on surface of the metal layer; and reduce at least a portion of fluorine concentration on surface of the metal layer as taught by Sim because both Kim and Sim disclose prior art products that are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes to that of the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. When the structure recited in the references is substantially identical to that of the claims, the claimed properties or functions are obviously present in the recited references. (see MPEP 2112.01 I). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        /MICHELLE MANDALA/Primary Examiner, Art Unit 2829